UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT:October 24, 2007 Commission file number 1-8572 TRIBUNE COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-1880355 (I.R.S. Employer Identification No.) 435 North Michigan Avenue Chicago, Illinois (Address of principal executive offices) 60611 (Zip code) Registrant's telephone number, including area code:(312) 222-9100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On October 24, 2007, Tribune Company released earnings information for the quarter ended September 30, 2007.Set forth as Exhibit 99 is a copy of the press release. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit 99 – Press release dated October 24, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIBUNE COMPANY (Registrant) Date:October 24, 2007 /s/R. Mark Mallory R. Mark Mallory Vice President and Controller
